Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are presented for examination.   This office action is in response to the amendment filed on 9/8//2021.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.
 
The new drawings filed on 9/8/2021are accepted by the Examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

REASONS for ALLOWANCE
Claims 1-17 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-17 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-17.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a data storage device comprising: a nonvolatile memory apparatus comprising a plurality of groups, each including one or more planes, the groups being operable as respective interleaving units; and a controller configured to: check whether a current read group including a read region of a current read command and a previous read group including a read operation of a previous read command completely or partially overlap and whether the read region of the current read command extends over two or more groups, when receiving the current read command, and control the nonvolatile memory apparatus to perform cache read or interleaving read on the current read group based on the check result  as described in the specification and together with combination of other claimed element as set forth in the claims.  Also the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution records taken as a whole. 

The closest prior art, “Performing overlapping burst memory accesses and interleaved memory accesses on cache misses” by Hayes et al. (USP 5987570) discloses a bus protocol enables overlapping read burst and write burst bus transactions to a cache, and interleaved bus transactions during external fetch cycles for missed cache lines.  The bus protocol is implemented in a system comprising a CPU, and a secondary cache.  The secondary cache comprises an SRAM array cache, 

Therefore, claims 1-17 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138